           Case 2:18-cv-01830-WBS-KJN Document 28 Filed 06/10/20 Page 1 of 1



1

2
                                 UNITED STATES DISTRICT COURT
3
                                EASTERN DISTRICT OF CALIFORNIA
4

5    N.M., Successor-in-Interest to Decedent MIKEL    CASE NO.: 2:18-cv-1830 WBS-KJN
6
     MCINTYRE, by and through his Guardian Ad
     Litem CAS’SIUS HUDSON; BRIGETT
7    MCINTYRE, an individual,
                                                      ORDER GRANTING PLAINTIFF LEAVE
8                                                     TO FILE PETITION AND ORDER TO
                                Plaintiffs,           COMPROMISE MINOR PLAINTIFF
9                                                     N.M.’S CLAIM UNDER SEAL
            vs.
10

11
     CITY OF RANCHO CORDOVA, a municipal
12   corporation; COUNTY OF SACRAMENTO, a
     municipal corporation; and DOES 1-25,
13   inclusive, individually and in their official
     capacity as police officers for the CITY of
14
     RANCHO CORDOVA and COUNTY OF
15   SACRAMENTO; and DOES 26-50, inclusive,
     individually and in their official capacity as
16   employees for the Sacramento County Sheriff’s
     Department and/or Rancho Cordova Police
17
     Department,
18
                                Defendants.
19

20

21          Good cause having been shown, the Court hereby grants Plaintiff leave to file under seal,
22   Plaintiff’s Petition and Order to Compromise Minor Plaintiff N.M.’s Claim, Bate Stamped “UNDER
23   SEAL 001-020.”
24

25   Dated: June 9, 2020
26

27

28
